 Case 2:18-cv-00123-JRG Document 24 Filed 02/21/19 Page 1 of 1 PageID #: 71



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNILOC USA INC, UNILOC                             §
LUXEMBOURG S.A.,                                   §
                                                   §
                                                   §
               Plaintiffs,                         §
                                                   §   CIVIL ACTION NO. 2:18-CV-00123-JRG
v.                                                 §
                                                   §
AMAZON.COM, INC.,                                  §
                                                   §
               Defendant.

                                            ORDER

       Before the Court is Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg SA (collectively

“Uniloc”) and Defendant Amazon.com’s (“Amazon”) Joint Stipulation for Entry of Order of
 .
Dismissal With Prejudice (the “Stipulation”). (Dkt. No. 23.) Having considered the Stipulation,

the Court hereby ORDERS that any and all claims by Uniloc against Amazon are DISMISSED

WITH PREJUDICE. It is further ORDERED that each party shall bear its own attorney’s fees,

expenses, and costs. All pending motions requested by the parties in the above-captioned case are

DENIED AS MOOT. The Clerk of Court is DIRECTED TO CLOSE Case No. 2:18-cv-00123-

JRG.
      SIGNED this 19th day of December, 2011.
     So ORDERED and SIGNED this 21st day of February, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE



                                               1
